Citation Nr: 1002556	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension (SMP) benefits based 
on the need for regular aid and attendance (A&A) or on 
housebound status.



WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1941 to June 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is reasonably shown that the Veteran requires regular 
personal care assistance from another person.


CONCLUSION OF LAW

The criteria for establishing entitlement to SMP based on the 
need for A&A are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Inasmuch as the benefit sought is being granted, there is no 
reason to belabor the impact of the VCAA on the matter; any 
notice defect or duty to assist failure is harmless.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Under the applicable criteria, increased pension is payable 
to a Veteran by reason of the need for regular A&A or by 
reason of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  
38 C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the Veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for regular A&A must be based 
on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  38 C.F.R. 
§ 3.352(a).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  It is only necessary 
that the evidence establish that the appellant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  Determinations that a Veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which an individual is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).

The Veteran's nonservice-connected disabilities were found by 
the RO to be: arteriosclerotic heart disease, rated 60 
percent; chronic obstructive pulmonary disease, rated 30 
percent; hypertension, rated 10 percent; and glaucoma, rated 
10 percent; based on his daughter's testimony and hearing 
observation, it appears that he also has some dementia/memory 
loss, the extent of which is undetermined, but is shown to 
impact negatively on his ability to protect himself from the 
hazards or dangers incident to his daily environment.  
Notably, it is not shown that the Veteran is a patient in a 
nursing home on account of mental or physical incapacity, nor 
is he blind or nearly blind.  Consequently, to establish 
entitlement to compensation at the A&A rate, the Veteran must 
show that the disabilities render him bedridden, or require 
that he have the regular aid and assistance of another 
person.

On September 2006 VA examination, it was noted that the 
Veteran lived with his daughter, was not hospitalized, and 
was not permanently bedridden.  It was also reported that he 
did not have the capacity to protect himself from the hazards 
and dangers of daily environment, and was frail.  He required 
a cane, and was unsteady on his feet.  He complained of 
dizziness and poor balance, but denied bowel/bladder 
incontinence or memory loss.  His visual acuity without 
correction was 20/40 in the right eye and 20/50 in the left 
eye; with corrective lenses, he was +4 in the right eye and 
+3 in the left eye.  He was able to perform most activities 
of self-care, but required assistance from his daughter for 
things like buttoning his shirts and tying his shoe laces.  
He could not travel beyond the perimeters of his home on his 
own and spent most of his days sitting around, listening to 
music on the radio as his eyesight was poor and so could not 
read or watch television.  The diagnoses were: hypertension, 
glaucoma, hyperlipidemia, and diabetes mellitus.  In the 
examiner's opinion, the Veteran's overall physical conditions 
merited aid and attendance; his disabilities did not render 
him housebound.

At the September 2009 Travel Board hearing, the Veteran's 
daughter testified that the he has some dementia and gets 
lost easily.  As a result, he stays mainly in the house and 
must be accompanied by others when going out.  She described 
his days as spent mostly sitting around, and noted that he 
could not be left alone for long periods of time.  She 
further testified that he receives a significant portion of 
his health care at home; specifically, he has an assigned 
nurse who visits him at home, as does a physical therapist 
and a dietician.  She explained that the Veteran needs 
assistance with all aspects of daily living, including taking 
medication, shaving, bathing, dressing, and using bathroom 
facilities.  She noted that while he has dentures and thus 
can eat by himself, he has to have special meals prepared for 
him as he has problems with his hands and cannot cut his 
food.  

With resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence of record reasonably 
establishes that the Veteran requires regular aid and 
attendance of another person.  In this regard the Board finds 
especially probative the findings/observations by the 
September 2008 VA examiner who described the Veteran as 
frail, and opined that the Veteran did not have the capacity 
to protect himself from the hazards and dangers of his daily 
environment; the forthright testimony by his daughter, 
describing the regular assistance he receives (and requires), 
and noting that in addition to the physical frailties 
documented the Veteran also has some dementia/memory loss 
which contribute to his need for regular assistance; and the 
observations of the Veteran (and his testimony) at the Travel 
Board hearing.  Several of the enumerated factors reflective 
of a need for regular aid and attendance (to include 
inability to dress and undress and to keep clean and 
presentable without assistance; substantially impaired 
ability to feed himself due to hand problems; inability to 
attend to the wants of nature unassisted; and, due to 
dementia/memory loss requiring that he not be left 
unattended, inability to protect himself in his daily 
environment) are reasonably shown.  Accordingly, the Board 
finds that the requirements for establishing entitlement to a 
higher rate of pension benefits based on the need for regular 
aid and attendance are met.

Inasmuch as SMP based on the need for A&A is a greater 
monetary benefit than SMP at the housebound rate (Compare 
38 U.S.C.A. § 1521(d) with 38 U.S.C.A. § 1521(e)) the matter 
of entitlement to SMP at the housebound rate is now moot, and 
needs not be addressed.  


ORDER

Entitlement to SMP based on the need for regular A&A is 
granted, subject to the regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


